720 N.W.2d 747 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellant/Cross-Appellee,
v.
Corey Ramone FRAZIER, Defendant-Appellee/Cross-Appellant.
Docket No. 131041. COA No. 256986.
Supreme Court of Michigan.
September 14, 2006.
On order of the Court, the application for leave to appeal the March 7, 2006 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered. The application for leave to appeal is GRANTED. The parties are directed to include among the issues to be briefed: 1) whether the exclusionary rule applies to fruits of a confession extracted not by police misconduct, but by the abandonment of retained counsel during the interrogation, a critical stage of proceedings, in violation of United States v. Cronic, 466 U.S. 648, 104 S.Ct. 2039, 80 L.Ed.2d 657 (1984); and, if so, 2) whether the inevitable discovery doctrine of Nix v. Williams, 467 U.S. 431, 104 S.Ct. 2501, 81 L.Ed.2d 377 (1984), applies in such circumstances; and, if so, 3) whether the exclusionary rule should be applied narrowly as suggested in United States v. Ceccolini, 435 U.S. 268, 98 S.Ct. 1054, 55 L.Ed.2d 268 (1978), when the information derived from the confession is the identity of witnesses. The application for leave to appeal as cross-appellant is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys Association of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.